Citation Nr: 0931447	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2000, for the grant of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In this decision the RO denied 
reopening the Veteran's claim for an effective date earlier 
than January 11, 2000, for the grant of service connection 
for bilateral pes planus on the basis that new and material 
evidence had not been submitted.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation, effective January 11, 2000.  Although the Veteran 
initiated an appeal of the assigned effective date for the 
grant of service connection, he did not perfect the appeal 
and the decision with respect to the effective date is final. 

2.  In June 2007, VA received a VA Form 9 and statement from 
the Veteran which is construed as a freestanding claim for an 
effective date earlier than January 11, 2000, for the grant 
of service connection for bilateral pes planus.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 11, 
2000, for the grant of service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2008); Rudd v. Nicholson 20 Vet. 
App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 
2002); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, VA also 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issue addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the Veteran's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive).  Neither the 
Veteran nor his representative has argued otherwise.

II.  Background

On January 11, 2000, the RO received an informal claim (VA 
Form 21-4138) from the Veteran requesting a "re-evaluation 
of my service-connected disabilities."  

Records in January 2000 show that a search for the Veteran's 
claims file was unsuccessful.  Computerized evidence in 
January 2000 shows that the Veteran was service connected for 
traumatic arthritis, and not service connected for a skin 
disability or eye disability.  The area of traumatic 
arthritis was not stated nor was it stated what the effective 
date of the award was.  

In a September 2000 rating decision, the RO made an 
assumption based on an August 2000 VA examination report 
diagnosing arthritis in the right ankle only that this was 
the Veteran's service-connected condition.  The RO deferred 
making a decision on the claim for service connection for a 
left ankle disability and flat feet.

In a November 2000 rating decision, the RO denied service 
connection for bilateral flat feet.

In an August 2001 rating decision, the RO granted service 
connection for bilateral flat feet and assigned a 10 percent 
evaluation, effective January 11, 2000.

In May 2002, the Veteran asserted that the effective date for 
his compensation for flat feet should be June 5, 1973, as 
this was the " 'date of receipt' of surrendering my claim of 
10% disability" and the date he filed for VA compensation.  
Attached to this statement was a Medical Certificate, dated 
June 6, 1973, noting that the Veteran had had weakness in his 
knees and ankles for years.  

In an October 2006 Board decision addressing the issue of a 
rating in excess of 10 percent for service-connected 
bilateral pes planus, the Board remarked in the introduction 
of the decision that the Veteran had initiated an appeal with 
respect to the effective date of January 11, 2000, for the 
grant of service connection for bilateral pes planus.  The 
Board explained that the Veteran had expressed his 
disagreement with this effective date in a May 2002 
statement.  Accordingly, the Board, in October 2006, remanded 
the issue of an effective date earlier than January 11, 2000, 
for the grant of service connection for bilateral pes planus 
with instructions that the Veteran be issued a Statement of 
the Case (SOC) on the issue and be informed of the 
requirements for filing a timely substantive appeal in order 
to perfect an appeal of the issue.    

In January 2007, the RO issued the Veteran a SOC on the issue 
of an earlier effective date for the grant of service 
connection for bilateral pes planus.  The accompanying letter 
stated:  "You must file your appeal with this office within 
60 days from the date of this letter or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  If we do 
not hear from you within this period, we will close your 
case."  (emphasis in original)  Under adjudicative actions, 
the SOC informed the Veteran that the date he was notified of 
the decision denying this claim was September 17, 2001.  

In June 2007, the RO received a VA Form 9 with an attached 
statement addressing the earlier effective date issue.  

In a June 2007 letter to the Veteran, the RO informed him 
that his June 2007 VA Form 9 had not been submitted within 60 
days of the January 2007 Statement of the Case addressing the 
issue of an effective date earlier than January 11, 2000, for 
the grant of service connection for bilateral flat feet, and 
the issue was not on appeal.  Rather, the RO informed the 
Veteran that his June 2007 statement was being construed as 
an application to reopen a claim for an effective date 
earlier than January 11, 2000, for the grant of service 
connection for bilateral flat feet.

III.  Analysis

The veteran seeks an effective date earlier than January 11, 
2000, for the award of service connection for bilateral pes 
planus.  The Board has carefully considered the Veteran's 
contentions, but finds that they do not provide a basis upon 
which to award an earlier effective date.

As set forth above, in an August 2001 rating decision, the RO 
granted service connection for bilateral pes planus and 
assigned an effective date of January 11, 2000.  Although the 
Veteran initiated an appeal of the effective date issue by 
filing a Notice of Disagreement in May 2002, which was 
followed by a Statement of the Case in January 2007, the 
Veteran did not perfect the appeal by filing a timely 
substantive appeal.  See 38 C.F.R. § 20.200-20.202.  In this 
regard, the RO notified the Veteran that the VA Form 9 that 
the RO received in June 2007 with respect to an earlier 
effective date for the grant of service connection for 
bilateral flat feet had not been filed within the applicable 
time period.  See 38 C.F.R. § 20.302.  Consequently, the RO 
informed the Veteran that the appeal period for that decision 
had expired and the decision was final.  Neither the Veteran 
nor his representative contend otherwise.  Thus, under these 
circumstances, the August 2001 rating decision assigning the 
January 11, 2000, effective date is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).

Despite the RO's notice to the Veteran that his June 2007 
substantive appeal was being construed as an application to 
reopen the claim for an effective date earlier than September 
11, 2000, for the grant of service connection for bilateral 
pes planus, the United States Court of Appeals for Veterans 
Claims (Court) has held once a decision assigning an 
effective date has become final, as is the case here, a 
claimant may not properly file, and VA has no authority to 
adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006).  The Court reasoned that to allow such claims would 
vitiate the rule of finality.  Id.

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that the August 2001 rating decision assigning the current 
effective date for the grant of service connection for 
bilateral pes planus contained clear and unmistakable error.  
38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 
(Fed.Cir.2004).

In this case, none of the Veteran's statements contain 
specific allegations of error in fact or law in the August 
2001 rating decision, as required to allege CUE.  38 C.F.R. § 
3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
January 11, 2000, for the grant of service connection for 
bilateral pes planus.  Based on the procedural history of 
this case, the Board has no alternative but to dismiss the 
appeal without prejudice to the Veteran filing a CUE claim.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law is dispositive, the claim must be denied due to an 
absence of legal entitlement).




ORDER

The claim of entitlement to an effective date earlier than 
September 11, 2000, for the grant of service connection for 
bilateral pes planus is dimissed.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


